DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 9/22/2021, with respect to claims, as amended, have been fully considered and are persuasive. 

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A method for data redistribution of job data in a source data node (DN) to at least one destination DN in a Massively Parallel Processing (MPP) Database (DB), comprising: recording a snapshot of the job data; splitting the job data into a plurality of data portions, the data portions comprising a first data portion and a second data portion, and the snapshot comprising information about the split of the job data; collecting changes to a job data copy stored in a temporary table; identifying one or more first changes to the first data portion and identifying one or more second changes to the second data portion from the collected []";
Since, no prior art was found to teach: ”merging the identified second changes into the second data portion” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For Independent claims 11 and 19, the claims recite essentially similar limitations as in claim 1;
For dependent claims 2-10, 12-18, and 20, the claims are allowed due to their dependency on allowable independent claims 1, 11, and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Mupparti et al. (US 2014/0279986 A1) teaches MPP DB and splitting jobs but not the other limitations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114